 Case 1:20-cv-00857-CFC Document 26 Filed 07/17/20 Page 1 of 3 PageID #: 688




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

MANHATTAN                                      :
TELECOMMUNICATIONS CORP. D/B/A                 :
METROPOLITAN                                   :
TELECOMMUNICATIONS,                            :
A/K/A METTEL                                   :
                                               :
                   Plaintiff,                  :
                                               :
            v.                                 :        C.A. 1:20-cv-00857-CFC
                                               :
GRANITE TELECOMMUNICATIONS,                    :
LLC,                                           :
                                               :
                   Defendant.                  :

         JOINT STATEMENT PURSUANT TO LOCAL RULE 81.2

      Plaintiff   Manhattan        Telecommunications    Corp.,    d/b/a   Metropolitan

Telecommunications,        a/k/a      MetTel    (“MetTel”),       Defendant     Granite

Telecommunications, LLC (“Granite”), and non-party intervenor Prof. Eugene

Volokh (“Prof. Volokh”) hereby jointly submit this report pursuant to Local Rule

81.2. The above-captioned action was removed by Defendant from the Delaware

Court of Chancery.      The following motions will require judicial action after

briefing is complete:

          D.I. 2: MetTel’s Motion to Expedite (filed in Court of Chancery)

          D.I. 7: Prof. Volokh’s Motion to Intervene and Unseal

          D.I. 12: MetTel’s Motion to Remand

          D.I. 16: Granite’s Motion to Dismiss
 Case 1:20-cv-00857-CFC Document 26 Filed 07/17/20 Page 2 of 3 PageID #: 689




          D.I. 19: Granite’s Motion to Transfer

          D.I. 24: Granite’s Motion for Costs of Previously Dismissed Action
           Pursuant to Fed. R. Civ. P. 41(d)



K&L GATES LLP                          MORRIS, NICHOLS, ARSHT
                                        & TUNNELL LLP
/s/ Matthew B. Goeller
Steven L. Caponi (#3484)               /s/ Barnaby Grzaslewicz
Matthew B. Goeller (#6283)             R. Judson Scaggs, Jr. (#2676)
600 N. King Street, Suite 901          Barnaby Grzaslewicz (#6037)
Wilmington, DE 19801                   A. Gage Whirley (#6707)
(302) 416-7080                         1201 N. Market Street
                                       Wilmington, DE 19801
 Attorneys for Plaintiff               (302) 658-9200

                                       OF COUNSEL:
ROSS ARONSTAM & MORITZ LLP
                                       T. Christopher Donnelly (admitted pro
/s/ R. Garrett Rice                    hac vice )
David E. Ross (#5228)                  Joshua N. Ruby (admitted pro hac vice)
R. Garrett Rice (# 6242)               DONNELLY, CONROY
100 S. West Street, Suite 400            & GELHAAR, LLP
Wilmington, Delaware 19801             260 Franklin Street, Suite 1600
(302) 576-1600                         Boston, MA 02110
                                       (617) 720-2880
 Attorneys for Non-Party Professor
 Eugene Volokh                             Attorneys for Defendant
                                           Granite Telecommunications, LLC



July 17, 2020




                                       2
 Case 1:20-cv-00857-CFC Document 26 Filed 07/17/20 Page 3 of 3 PageID #: 690




                          CERTIFICATE OF SERVICE

      I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified in the Notice of Electronic

Filing (NEF) and paper copies will be sent to those indicated as non-registered

participants on July 17, 2020.



                                              /s/ Barnaby Grzaslewicz
                                              Barnaby Grzaslewicz (#6037
